Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick and Sherrie Becker appeal from the bankruptcy court’s order determining that the attachment of the Beckers’ judgment lien against Capital Funding and Consulting, LLC’s interests in various parcels of real property occurred within ninety days of the Debtor’s filing of the petition for relief in bankruptcy and therefore is avoidable by the debtor-in-possession as a preferential transfer under 11 U.S.C. § 547(b) (2006). Our review of the record and the briefs filed by the parties discloses no reversible error. Accordingly, we affirm for the reasons stated by the bankruptcy court. Capital Funding & Consulting, LLC v. Becker, No. 09-36086-KRH, 2010 WL 4118119 (Bankr.E.D.Va. Oct.19, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.